Citation Nr: 1441087	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for service-connected thoracolumbar spine disability, including spondylosis with degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from October 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (the Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By way of history, a July 2003 decision denied entitlement to service connection for a low back disability.  The Veteran appealed the decision, and a November 2006 Board decision granted service connection for the Veteran's low back disability, as secondary to his service-connected right knee disability.  A March 2007 rating decision by the Agency of Original Jurisdiction (AOJ) assigned an initial noncompensable disability rating.  The Veteran then appealed that decision.

In December 2012, the Board remanded the claim for additional development in the form of a new VA examination.  The Veteran was afforded a VA examination in April 2013.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected thoracolumbar spine disability, including spondylosis with DDD, has manifested by pain, stiffness, and range of motion ranging from normal to 150 degrees combined.  Additional limitation of range of motion has been attributed to the Veteran's morbid obesity and not his thoracolumbar spine disability.  The Veteran's thoracolumbar spine disability has not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, unfavorable ankylosis, incapacitating episodes lasting at least six weeks, or neurological deficits.

2.  The AOJ determined that prior to aggravation, the Veteran's baseline level of disability was 10 percent, based on pain and decreased range of motion.  Pursuant to 38 C.F.R. § 3.310(b) (2013), the AOJ deducted the pre-aggravation baseline level of severity (10 percent) from the current level of severity (10 percent) and assigned a noncompensable disability evaluation.

CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's thoracolumbar spine disability, including spondylosis with DDD, have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.7, 4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for a higher initial disability rating for the service-connected low back disability arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The AOJ provided the Veteran VA examinations in February 2007, June 2010, and April 2013.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's low back disability.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2013), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2013).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  Id. at Note (6) (2013).  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Factual Background

According to a March 2005 VA examination report, the Veteran complained of continuous dull pain in his low back.  He rated it as a 7 on a scale of 1 to 10.  He denied flare-ups, and reported that his back hurt every day.  The Veteran denied numbness, weakness, bladder complaints, and bowel complaints.  Upon physical evaluation, the examiner reported that the Veteran had an abnormal gait that was due to his bilateral total knee replacements.  Range of motion testing showed forward flexion to 90 degrees, extension backwards to 10 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  The lumbar spine was not painful on range of motion; however, on repetitive testing the Veteran was limited by fatigue and lack of endurance, especially from recovery from forward flexion.  The examiner stated this was due to the Veteran's morbid obesity.  The examiner did not observe any incoordination of the lumbar spine, but noted that it was somewhat flattened.  Neurological testing indicated normal sensory results of the arms and legs, as well as normal deep tendon reflexes of the biceps, triceps, ankle and knee.

The examiner diagnosed the Veteran with spondylosis and disc space narrowing of the lumbar spine, and intervertebral disc syndrome was noted to be absent.  The examiner noted that the Veteran's back disability affected his daily activity in that his morbid obesity caused the Veteran to be fatigued, but said that it did not affect his eating, grooming, bathing, toileting, or dressing.  It also did not affect his employment as the Veteran had not worked since 2003.  Additionally, the examiner noted the Veteran did not take part in any recreational activities due to his obesity, which also affected his walking and lifting, and prolonged standing.

The Veteran was afforded a VA examination in February 2007.  The Veteran rated his continuous back pain a 9 out of 10.  The Veteran complained of tenderness in the low lumbar back area.  On physical evaluation, the examiner noted that the Veteran was unable to fully extend his back.  Range of motion testing showed flexion to 90 degrees, extension of 0 degrees (the Veteran was unable to extend past 0 degrees), right and left lateral flexion of 15 degrees, and right and left rotation of 15 degrees.  The examiner observed that the Veteran walked with a forward leaning position at approximately 20 degrees using a rolling walker.  The examiner reported that the Veteran's spine was not painful, nor was the Veteran additionally limited by pain, weakness, or lack of endurance upon repetitive motion testing.  The examiner noted the absence of objective evidence of painful motions, weakness, or spasms.  A possible abnormality was noted in the form of a flattened lumbosacral spine area.  The examiner noted that the Veteran's normal position was leaning forward to 70 degrees.  The Veteran's back musculature was normal.  Neurological and sensory testing yielded normal results.

The examiner indicated the Veteran's condition affected his daily activity with standing, walking, bending, and lifting, and that these activities made his back hurt worse.  His condition did not affect his eating, grooming, bathing, toileting, or dressing.  The examiner noted the back condition affected the Veteran's driving, which made his back hurt worse.  The examiner opined that the baseline manifestations of the Veteran's back disability were pain and decreased range of motion, and that the increased manifestations of the lumbar spine condition spondylosis and DDD were 50 percent related to the Veteran's arthritic condition of the knees, the right and left total knee replacements, and 50 percent due to extreme obesity.

X-ray testing conducted as part of the February 2007 VA examination revealed a minor anterior wedge deformity of L1 and straightening of the lumbar lordosis, sometimes associated with muscle spasm.


An August 2009 aid and attendance examination indicated the Veteran had no limitation to his spine, trunk, and neck area.

During a June 2010 VA examination, the Veteran was confined to a wheelchair and was unable to stand.  The Veteran described his pain as moderate and intermittent, and rated it a 6 out of 10.  He denied any incapacitating episodes and noted he had received no specific treatment for his back.  He reported experiencing flare-ups which occurred 2 to 3 times a year, lasted not more than 15 to 20 minutes, and reached a pain severity level of 9 out of 10.  He said that symptoms accompanying his back disability included stiffness, decreased range of motion, some numbness and tingling in the lower back, occasional urinary incontinence and some problems with constipation.  He denied any hospitalizations or surgeries for his back.

On physical evaluation, the examiner noted the Veteran's back was fairly erect, showed no tenderness to palpation, and no abnormal curvature.  The examiner noted that the Veteran was unable to stand or walk and that therefore range of motion testing was only able to be carried out from the seated position and was thus "very limited and therefore inaccurate."  Range of motion testing revealed forward flexion to 40 degrees, extension to 30, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 15 degrees.  All testing was repeated three times with no apparent pain.  The examiner reported that the Veteran's morbid obesity made range of motion extremely difficult.  The examiner observed no painful motion, no obvious muscle spasm, weakness, tenderness, or atrophy, nor guarding or tenderness along the paraspinal muscles of the lumbar region or the thoracolumbar region of the spine.  Additionally, no ankylosis was observed.

Neurological testing showed deep tendon reflexes were active in the upper extremities and absent in the lower extremities.  Vibratory sensation touch sensation was normal in both the upper and lower extremities bilaterally.  The examiner stated that it was difficult to tell about the loss of motor function because the Veteran had a spacer in the right knee that limited his movement abilities.  The examiner also said functional loss was difficult to determine, but was very limited, and there was no apparent additional loss of function as a result of pain, fatigue, weakness, lack of endurance, or incoordination.  He added, however, that one would need to resort to speculation to describe any additional loss of function during a flare-up or after repeated use.

The Veteran was afforded a VA examination in April 2013.  The Veteran denied any clinic visits, emergency room visits, or hospitalizations for his back disability.  He reported sharp pain in the lower midline at the L5 area.  He described the pain as fleeting, lasting a few seconds, and stated he otherwise experienced no pain.  He denied spasms, loss of bowel or bladder control, radiating pain, incapacitations, and flare-ups.

On physical evaluation, range of motion testing showed flexion to 40 degrees with no painful motion, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees or greater with no painful motion, left lateral flexion to 25 degrees with pain at 25 degrees, right lateral rotation to 30 degrees or greater with no painful motion, and left lateral rotation to 30 degrees or greater with no painful motion.  The examiner stated that the Veteran's decreased range of motion measurements were mainly due to his morbid obesity rather than the lumbar spine condition, which resulted in degree measurements that falsely overestimated the lumbar spine functional disability.  The examiner added that range of motion in exact degrees could not be determined without estimation, but based on the Veteran's current diagnoses, symptoms, and physical examination, it likely approached normal.  The examiner noted that the Veteran had no additional limitation in range of motion of the spine following repetitive testing.  The examiner also noted the absence of localized tenderness, pain to palpation, and guarding or muscle spasm of the thoracolumbar spine.

Muscle strength testing and sensory examination yielded normal results throughout, and no muscle atrophy or radiculopathy was observed.  The examiner did note the Veteran had no deep tendon reflexes in the right knee and hypoactive reflexes in the left knee, but attributed the decreased knee reflexes to the Veteran's knee surgeries and complications related to knee joint replacements.  No other neurologic abnormalities were noted, and intervertebral disc syndrome was not diagnosed.

Analysis

The November 2006 Board decision granted service connection for the Veteran's thoracolumbar spine disability on the grounds that it was aggravated by his service-connected right knee disability.  In the March 2007 rating decision that determined the initial rating, the AOJ explained that the difference between disability evaluations of the thoracolumbar spine before and after aggravation by the Veteran's service-connected right knee determined the degree of disability subject to service connection.  The AOJ determined that prior to aggravation, the Veteran's baseline level of disability was 10 percent, based on pain and decreased range of motion.  Following aggravation, the disability was rated as 10 percent disabling based on evidence of the combined range of motion greater than 120 degrees but not greater than 235 degrees.  Pursuant to 38 C.F.R. § 3.310(b) (2013), the AOJ deducted the pre-aggravation baseline level of severity (10 percent) from the current level of severity (10 percent) and assigned a noncompensable disability evaluation.

Based on a review of all the evidence, the Board finds that an evaluation in excess of 10 percent is not warranted at any point in time during the period on appeal.  As stated above, the higher 20 percent evaluation requires forward flexion of the thoracolumbar spine to be greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine to not exceed 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board notes that the June 2010 and April 2013 VA examination reports indicated the Veteran had limited range of motion results consistent with a higher evaluation.  However, the June 2010 VA examiner stated that the Veteran's morbid obesity made range of motion extremely difficult and therefore "inaccurate."  The April 2013 examiner reported that the Veteran's limited range of motion results were the product of his body habitus, and that although range of motion in exact degrees could not be determined without estimation, based on the Veteran's current diagnoses, symptoms, and physical examination, it likely approached normal.  The Board finds the explanations of the June 2010 and April 2013 to be sufficient and thus find that the Veteran's range of motion testing results for both examinations were normal given his particular circumstances.  Additionally, the April 2013 VA examiner reported that the Veteran did not have guarding or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  Furthermore, at no time did the Veteran demonstrate ankylosis of the spine.

The Board considered the lay statements and reported symptomatology regarding the Veteran's service-connected low back disability.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while these lay statements were considered, the Board finds the clinical medical evidence of record to be of far greater probative value as the Veteran has consistently been shown not to have guarding or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the thoracolumbar spine.

The record does not show the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician.  Therefore, Diagnostic Code 5243, pertaining to IVDS, is inapplicable in the present case.

Additionally, the evidence of record is against a finding that the Veteran's lumbar spine degenerative arthritis resulted in any neurological abnormality, including, but not limited to, radiculopathy, or bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2013).  The Board notes the Veteran reported numbness and tingling in the lower back and occasional urinary incontinence during his June 2010 VA examination.  However, no neurological diagnoses were rendered during that examination, and a review of the entire record shows the Veteran otherwise consistently denied numbness, tingling, and urinary incontinence.  Additionally, subsequent neurological testing in April 2013 revealed no objective evidence of neurological abnormalities related to the low back disability.

While the Board has considered the Veteran's reports of neurological symptoms at his June 2010 examination, the Board finds the clinical findings noted above are of greater probative value as they were based on a thorough, objective examination of the Veteran.  Thus, the Board finds that the evidence of record does not demonstrate objective neurological impairment associated with the service-connected low back disability, and a separate evaluation based on neurological impairment is not warranted.

Thus, the Veteran at most qualifies for a 10 percent disability rating under the general rating formula.  As noted above, the pre-aggravation disability percentage was determined to be 10 percent.  As per 38 C.F.R. § 3.310(b) (2013), the pre-aggravation disability percentage must be deducted from the post-aggravation percentage before assigning a disability rating less than 100 percent.  In this case, the total disability percentage, when the pre-aggravation percentage has been deducted, results in a noncompensable rating.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's pain and stiffness with limitation of motion are specifically contemplated in the general rating formula.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).

With respect to the second Thun element, the evidence indicates that the has not had a single hospitalization due to his back disability, and the Veteran reported that he stopped working in 2004 due to problems with his knees.  As the Veteran's disability picture was not exceptional or unusual and governing norms are absent, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, the Veteran was granted TDIU, effective November 8, 2007.  However, the Veteran has not specifically argued, and the record does not otherwise reflect, that his back disability rendered him totally unemployable prior to that date.  In fact, when the Veteran first filed his TDIU claim in November 2007, he reported that his inability to obtain or maintain gainful employment was due to his service-connected right knee disability.  Accordingly, no further consideration of a grant of TDIU prior to November 8, 2007, is warranted.


ORDER

Entitlement to a compensable rating for service-connected thoracolumbar spine disability, including spondylosis with degenerative disc disease, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


